 166DECISIONSOF NATIONALLABOR RELATIONS BOARDJemco,Inc.andUnited Steelworkers of America,AFL-CIO. Case 7-CA-8133April 28, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYshall take the action set forth in the Trial Examiner'srecommended Order as herein modified:1.Delete from paragraph 2(a) of the Order the word"June" and substitute "July" therefor, and add "withinterest from on or after that date."2. Substitute the attached notice for the Trial Ex-aminer's.On January 25, 1971, Trial Examiner Paul E. Weilissued his Decision in this proceeding, finding that theRespondent had engaged in and was engaging in cer-tain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that Re-spondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommendeddismissalof those allegations. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminermade at the hearings and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner' as modified below.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, Jemco, Inc., Buchanan,Michigan, its officers, agents, successors, and assigns,'Respondent excepts to the finding in section I of the Trial Examiner'sDecision that Respondent annually causes to be shipped to its Michiganplant goods and materials valued in excess of $50,000 from points outsidethe State. Since Respondent denied this allegation in its answer to thecomplaint and no evidence was adduced on this point, we do not rely onthis finding.Respondent also excepts to the Trial Examiner's finding at fn. 4 that itadmitted that vacation pay was withheld from some employees who werenot involved in the activities which gave rise to the injunction. Examinationof Respondent's testimony on this point reveals that, although it can begiven this interpretation, it does not compel this conclusion and thus issomething less than an admission.We do not rely on the Trial Examiner'sfinding that Respondent admitted that it had withheld vacation pay fromemployees who had not participated in the activities in question.Additionally, Respondent excepts to the Trial Examiner's finding thatinterest on vacation pay is due from June 1, 1970. Since the contract pro-vides that eligibility for vacation pay shall be determined as of June 30, wefind merit to this exception and shall modify the Order accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withholdvacation pay from orin any other manner discriminate against our em-ployees with regard to hire or tenure of employ-ment or any term or condition of employment toencourage or discourage membership in any un-ion.WE WILL NOTin any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their right to self-organization, toform,join,or assist unions,to bargain collectivelythrough representatives of their own choosing andto engage in other concerted activities for the pur-poses of collective bargaining or other mutual aidor protection, or to refrain from any or all suchactivities.WE WILLpay to each employee on our payrollwho qualifies for vacation pay under the terms ofour contractwithUnitedSteelworkersofAmerica,AFL-CIO,the vacation pay due on orafterJuly 1,1970, under the terms of the aforesaidcontract.JEMCO, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan 48226, Telephone 313-226-3200.190 NLRB No. 36 JEMCO, INC.167TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On August 11, 1970,United Steelworkers of America, AFL-CIO, hereinaftercalled the Union, filed a charge with the Regional Directorfor Region 7 (Detroit, Michigan), of the National Labor Re-lations Board, hereinafter called the Board, alleging thatJemco, Inc., hereinafter called Respondent, violated the Na-tional Labor Relations Act, as amended, by refusing to payvacation benefits to striking employees. On October 14, 1970,saidRegional Director on behalf of the General Counselissued a complaint and notice of hearing alleging that by itsrefusal to pay vacation pay to its striking employees and bydischarging its striking probationary employees Respondentviolated Section 8(a)(3) and (1) of the Act. Respondent by itsanswer admitted various facts and denied others, denied thecommission of any unfair labor practices and denied thatthere is any vacation pay accrued to the striking employees.On the issues thus joined I conducted a hearing in Niles,Michigan, on December 10, 1970, at which all parties wererepresented, had an opportunity to adduce relevant andmaterial evidence,to call,examine, and cross-examine wit-nesses, to argue on the record, and to file briefs. A brief wasreceived from Respondent.On the entire record of this case and in consideration of thebrief, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Michigan corporation engaged in the busi-ness of precision machining in Buchanan,Michigan. Re-spondent annually causes to be transported to its plant frompoints located outside the State of Michigan goods andmaterials valued in excess of $50,000 and annually ships fromitsBuchanan, Michigan,plant to points located outside theState of Michigan products valued in excess of $50,000.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.ent's president, stated that the probationary employees wereterminated. According to the testimony of employee VernonVincent, Mr. Johnson said that as far as he was concerned theprobationary employees were fired; that was academic. Al-though pressed to state in words what he said on that occa-sion President Johnson as a witness merely said that he re-jected the Union's demand. However, he gave as hisexplanation of the siutation the fact that none of the fourprobationers to whom the Union had reference occupied thatstatus any more: one was no longer a probationer but hadachieved seniority several days before the strike commenced,a second he understood to have gone in the Navy and he hadseen neither of the other two since early in May and con-cluded that they had other jobs and were no longer interested.I conclude that what Johnson said was not that he had dis-charged the probationers but in substance that they wereterminated, i.e., by their own conduct, and that any discus-sion of their future with the Respondent was academic be-cause the man in the Navy had reemployment rights underthe law,the second man was no longer a probationer and thedemand was not applicable to him and the other two hadabandoned their employment.He stated on the witness standthat if the probationers returned he was prepared to takethem back as probationers to work out their 50 days of proba-tionery employment. The statement attributed to Mr. John-son by employee Vincent that the issue was academic sup-ports this conclusion.On July 3, 1970, Union Representative Halstead wrote toRespondent requesting payment of vacation pay under theterms of the contract. On July 21 President Johnson wrote tothe Union that payment of vacation pay was refused becauseRespondent was not "legally obligated for payment of vaca-tion pay." At the negotiation session on August 11 Johnsonstated that the cost of the legal action necessary to stopunlawful picket line activity was $1,200' and he was preparedto negotiate vacation pay against this cost to reimburse Re-spondent for its expenditure necessitated by the Union's ac-tion.At the hearing President Johnson stated that he is notautomatically obligated to pay vacation pay but it is a negoti-able item and pointed out that the contract says that vacationpay is not a vested interest. He also stated that if he pursueshis damage suit and collects his expenditure of $1,100 underthat he will then pay the vacation pay because he will be madewhole on what he had suffered because of the illegal acts bythe Union.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Union has represented Respondent's employees at alltimes since Respondent purchased the business some 5 yearsago. In 1969 Respondent and the Union entered into a con-tract for a period of 3 years. A provision of the contractprovided for a wage reopener on 60 days' notice prior to May1, 1970. Notice was given by the Union and, no agreementhaving been reached by May 1, the Union called a strikewhich was still effective at the time of the hearing. Early inthe strike,at the instigation of Respondent,an injunction wasissued by a local court against unlawful picket line activity.At some time thereafter or at the same time a suit for damageswas filed against the Union by Respondent.On August 11' the parties met in the presence of a mediatorto negotiate. At this meeting the Union proposed that on theconclusion of the strike all probationary employees shouldreturn on a seniority basis.' According to the testimony ofUnion Business Agent Halstead, Herbert Johnson, Respond-All dates herein are in the year 1970 unless otherwise specified.The contract provided that new employees remain in a probationarystatus for the first 50 days of work.Discussion and Conclusions1.With regard to the probationary employees, in the lightof Respondent's statement at the hearing and of the conclu-sions reached above with regard to Respondent's statementsin negotiations,I conclude that no discrimination took place,the probationary employees have not been discharged andRespondent proposes to reinstate any who appear after thestrike.Accordingly, no discrimination has taken place, noviolation exists and I shall recommend that the complaint bedismissed with regard to this allegation.2.With regard to the vacation pay issue Respondent doesnot deny that vacation pay had accrued to the 14 employeeswho went on strike but contends that it remained at all timesnegotiable and that he proposed to negotiate it as a setoffagainst his legal costs.Whether or not the contract under which the Union de-manded payment of vacation pay had terminated as a resultof its own provisions is an issue that need not be reachedherein. The record is clear that vacations were a customary'At a later negotiating session he lowered the figure to $1,100. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDcondition of employment and Respondent at no time hasnegotiated with a view to removing them as such. Respondentdoes not contend that the contract is void, but on the contrarystated at the trial that it proposes to live up to the contractwhich it takes seriously. The issue really boils down to thequestion whether Respondent has a right to set off its legalexpenses against the money owing the employees as vacationpay. Under the circumstances of this case where no evidenceis adduced as to the amount of vacation pay or as to the costssaid to set off against them and where such costs have not,at least to the time of this hearing, been reduced to any finalfigure, a setoff cannot really be effectuated. In addition thereis no showing that the individuals to whom vacation pay isowed are individuals who were responsible for or guilty of anyunlawful acts which necessitated the expenditure of legal feesor that under any law they may be held personally responsiblefor reimbursement to the Employer of such expendedmoneys.InN.L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26, theSupreme Court held that the employer's refusal therein to payvacation pay to striking employees was violative of Section8(a)(3) of the Act and laid down several principles distilledfrom its review of the controlling decisions in the field. Onesuch principle as stated by the Courtis asfollows:... once it has been proved that the employer engagedin discriminatory conduct which could have adverselyaffected employee rights tosomeextent, the burden isupon the employer to establish that [it] was motivated bylegitimate objectives since proof of motivation- is mostaccessible to him.The Employer herein has in my opinion failed to meet theburden laid down by the Supreme Court in theGreat Danecase. Elsewhere therein the Court spoke of the need for theemployer to come forth with evidence of "legitimate andsubstantial business justifications for the conduct." In myopinion in the present state of the case the Employer's allegedjustification is neither legitimate nor substantial and I con-clude therefrom that by its withholding of vacation pay fromits striking employees solely because they were on strike'Respondent has violated Section 8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in and is en-gaging in unfair labor practices it will be recommended thatitcease and desist therefrom and take certain affirmativeaction found necessary to effectuate the policies of the Act.Having found that Respondent discriminatorily withheldfrom certain of its employees vacation pay for which they hadqualified under the terms of the contract between the Re-spondent and the Union, it will be required to pay to eachsuch employee the vacation pay so withheld. The amount dueto each employee shall bear interest at the rate of 6 percentper annum from June 1, 1970, the date after which suchvacation pay was payable under provisions of the contract,until paid. It will also be recommended that Respondentshall, upon request, make available to the Board or its agents,for inspection and reproduction, all books and records neces-sary or helpful in determining the identity of employees towhom vacation pay is due as herein provided and in comput-ing the amount thereof.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:'The Employer admitted on the witness stand that some of the em-ployees from whom vacation pay had been withheld were not involved inthe activities which gave rise to the injunction.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By withholding vacation pay from its employees as setforth above Respondent has engaged in and is engaging inunfair labor practices proscribed by Section 8(a)(3) and (1) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. It has not been established by a preponderance of theevidence that Respondent discharged probationary em-ployees and that allegation of the complaint should be dis-missed.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:'ORDERRespondent Jemco, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Withholding vacation pay from or in any other mannerdiscriminating against its employees in regard to hire or ten-ure of employment or any term or condition of employmentto encourage or discourage membership in any labor organi-zation.(b) In any like or related manner interfering with, restrain-ing or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which has beenfound as necessary to effectuate the policies of the Act:(a) Forthwith pay to each employee on its payroll whoqualified for vacation pay under the terms of the agreementbetween Respondent Jemco, Inc., and United Steelworkers ofAmerica, AFL-CIO, the vacation pay due on or after June1, 1970, as it is provided in the aforesaid contract.(b) Post at its plant in Buchanan, Michigan, copies of theattached notice marked "Appendix."6 Copies of said notice,on forms provided by the Regional Director for Region 7,after being duly signed by its representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Preserve and, upon request, make available to theBoard or its agents, for inspection and reproduction, allrecords and books necessary or helpful in determining theidentity of the employees to whom vacation pay is due asprovided herein computing the amount thereof.5In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes.6In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Boards." JEMCO, INC.169(d) Notify the Regional Director for Region 7, in writing,IT IS FURTHER ORDERED that the complaint be dismissedwithin 20 days from the date of the receipt of this Decision,insofar as it alleges a discriminatory discharge of the proba-what steps the Respondent has taken to comply herewith.'tionary employees.'In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:the date of this Order, what steps the Respondent has taken to comply"Notify the Regional Director for Region 7, in writing,within 20 days fromherewith."